IRVING R. KAUFMAN, District Judge.
Application to vacate plaintiffs’ notice of depositions, dated January 7, 1950, is denied and examinations may proceed at a place in New York City to be mutually agreed upon, and in the absence of such agreement the Court will fix the place in the order to -be submitted in accordance with this decision. The depositions are to be taken as follows: They shall commence on January 31, 1950, and shall be had in the order listed in the notice of depositions, dated January 7, 1950, and shall continue until completed. The deposition of each defendant shall be completed before the deposition of the defendant following in said notice is commenced. *44No objection has been made to the taking of these depositions on the ground that they do not relate to the claim of the plaintiffs. Rule 26, Federal Rules Civil Procedure, 28 U.S.C.A. The only objection raised is that they are being taken to be used solely in a proceeding before the Securities and Exchange Commission, which claim is denied by plaintiff, Randolph Phillips. It is further urged that the taking of these depositions will conflict with the Securities and Exchange Commission hearings, now scheduled to commence on January 24th. The commencement of the taking of these depositions has accordingly been fixed to commence on January 31st, and if the testimony of any defendant to be examined in accordance with this order is scheduled to be taken on a date when such defendant is required to testify before the Securities and Exchange Commission, a reasonable adjournment shall be granted until after the witness has so testified.
Settle order on two days’ notice.